                                        DICKINSON WRIGHT PLLC
                                    1   Cynthia L. Alexander, Esq.
                                        Nevada Bar No. 6718
                                    2   Email: calexander@dickinson-wright.com
                                        Taylor Anello, Esq.
                                    3   Nevada Bar No. 12881
                                        Email: tanello@dickinson-wright.com
                                    4   8363 West Sunset Road, Suite 200
                                        Las Vegas, Nevada 89113-2210
                                    5   Tel: (702) 550-4400
                                        Fax: (702) 382-1661
                                    6   Attorneys for Plaintiff/Counterdefendant
                                        Flagstar Bank, FSB
                                    7

                                    8
                                                                IN THE UNITED STATES DISTRICT COURT
                                    9
                                                                            DISTRICT OF NEVADA
                                   10
                                        FLAGSTAR BANK, FSB, a federal savings
                                   11   bank,                                          Case No.: 2:18-cv-00796-RFB-NJK
8363 West Sunset Road, Suite 200




                                                            Plaintiff,
 Las Vegas, Nevada 89113-2210




                                   12

                                   13   vs.                                        STIPULATION AND ORDER TO EXTEND
                                                                                       TIME TO FILE RESPONSES TO:
                                   14   Special Administrator or Personal               (1) DEFENDANT THE COVES
                                        Representative for THE ESTATE OF
                                        TARJE KNUTE GRIMSTAD; THE COVES             HOMEOWNERS ASSOCIATION, LLC’S
                                   15                                               MOTION FOR SUMMARY JUDGMENT
                                        HOMEOWNERS ASSOCIATION a Nevada
                                   16   corporation; SATICOY BAY LLC SERIES             (SECOND REQUEST); AND (2)
                                        300 CROSSWIND, a Nevada limited            DEFENDANT SATICOY BAY LLC SERIES
                                   17   liability company; ALESSI & KOENIG,        300 CROSSWIND’S MOTION SUMMARY
                                        LLC, a Nevada limited liability company;      JUDGMENT (SECOND REQUEST)
                                   18   and DOES 1 through 10, inclusive,

                                   19                       Defendants.

                                   20   SATICOY BAY LLC SERIES 300
                                        CROSSWIND,
                                   21
                                                            Counterclaimant,
                                   22
                                        v.
                                   23

                                   24   FLAGSTAR BANK, FSB, a federal savings
                                        bank,
                                   25
                                                            Counterdefendant.
                                   26

                                   27

                                   28

                                                                                   1
                                    1   SATICOY BAY LLC SERIES 300
                                        CROSSWIND,
                                    2
                                                               Crossclaimant
                                    3
                                        v.
                                    4
                                        Special    Administrator of Personal
                                    5   Representative for THE ESTATE OF
                                        TARJE KNUTE GRIMSTAD,
                                    6
                                                               Crossdefendants.
                                    7

                                    8          Pursuant to LR IA 6-1, LR 7-1, and LR 26-4, Plaintiff Flagstar Bank, FSB (“Plaintiff”),
                                    9   Defendant/Counterclaimant/Crossclaimnat Saticoy Bay LLC Series 300 Crosswind (“Saticoy
                                   10   Bay”) and Defendant The Coves Homeowners Association (“HOA”), through their undersigned
                                   11   counsel of record (collectively “Parties”) hereby agree and stipulate to extend the deadline to
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   12   file responses to the HOA’s Motion for Summary Judgment [ECF No. 48] and Saticoy Bay’s
                                   13   Motion for Summary Judgment [ECF No. 49] because the parties are actively engaged in
                                   14   settlement discussions. This is the second request to extend the foregoing deadlines.
                                   15           1. On December 20, 2018, the HOA filed their Motion for Summary Judgment. [ECF
                                   16               No. 48].
                                   17           2. On December 21, 2018, Saticoy Bay filed their Motion for Summary Judgment.
                                   18               [ECF No. 49].
                                   19           3. Plaintiffs’ Response to the HOA’s Motion for Summary Judgment [ECF No. 48] is
                                   20               currently due on January 31, 2019. The Parties have agreed to extend the deadline
                                   21               for Plaintiff to file its Response to the HOA’s Motion for Summary Judgment [ECF
                                   22               No. 48] to February 21, 2019.
                                   23           4. The Response to Saticoy Bay’s Motion for Summary Judgment [ECF No. 49] is
                                   24               currently due on January 11, 2019. The Parties have agreed to extend the deadline
                                   25               for Plaintiffs to respond to Saticoy Bay’s Motion for Summary Judgment [ECF No.
                                   26               49] to February 21, 2019.
                                   27          This is the second request for an enlargement of time and is not made for any deleterious
                                   28   purpose or to cause delay, but is made in good faith by the Parties and in the interests of

                                                                                        2
                                    1   efficiency and judicial economy. The parties are actively engaged in settlement discussions and
                                    2   request additional time to file the foregoing responses to facilitate those settlement discussions.
                                    3

                                    4     Dated January 31, 2019                               Dated January 31, 2019
                                    5     DICKINSON WRIGHT, PLLC                                   Boyack Orme & Anthony
                                    6
                                         By: _/s/ Cynthia L. Alexander, Esq.___________ By:_/s/ Colli Christine McKiever, Esq.__
                                    7        Cynthia L. Alexander, Esq.                    Edward Boyack, Esq.
                                             Nevada Bar No. 6718                           Nevada Bar 005229
                                    8                                                      Colli Christine McKiever, Esq.
                                             Taylor Anello, Esq.                           Nevada Bar 13724
                                    9        Nevada Bar No. 12881                          7432 W. Sahara Avenue
                                             8363 West Sunset Road, Suite 200              Suite 101
                                   10        Las Vegas, Nevada 89113-2210                  Las Vegas, NV 89117
                                             Attorneys for Plaintiff/Counterdefendant      702-562-3415
                                   11                                                      Attorneys for Defendant The Coves
                                             Flagstar Bank, FSB
                                                                                           Homeowners Association
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   12
                                          Dated January 31, 2019
                                   13
                                          Law Offices of Michael F. Bohn, Esq., Ltd.
                                   14
                                          By: _/s/ Adam R. Trippiedi, Esq.____________
                                   15         Michael F. Bohn, Esq.
                                              Nevada Bar No. 1641
                                   16         Adam R. Trippiedi, Esq.
                                              Nevada Bar No. 12294
                                   17         2260 Corporate Circle
                                              Suite 480
                                   18         Henderson, NV 89074
                                              (702) 642-3113
                                   19          Attorney for Saticoy Bay LLC Series 300
                                              Crosswind
                                   20

                                   21   IT IS SO ORDERED:
                                   22                                         ________________________________
                                   23                                         RICHARD F. BOULWARE, II
                                                                              UNITED STATES DISTRICT JUDGE
                                                                              UNITED STATES MAGISTRATE JUDGE
                                   24
                                                                              DATED this 5th day of February, 2019.
                                                                              DATED:
                                   25

                                   26

                                   27

                                   28

                                                                                          3
                                                                      CERTIFICATE OF SERVICE
                                    1
                                               The undersigned, an employee of Dickinson Wright PLLC, hereby certifies that on the
                                    2
                                        31st day of January 2019, the foregoing STIPULATION AND ORDER TO EXTEND TIME
                                    3
                                        TO    FILE    RESPONSES        TO    DEFENDANT           THE    COVES      HOMEOWNERS
                                    4
                                        ASSOCIATION, LLC’S MOTION FOR SUMMARY JUDGMENT AND DEFENDANT
                                    5
                                        SATICOY BAY LLC SERIES 300 CROSSWIND’S MOTION SUMMARY JUDGMENT
                                    6
                                        (Second Request) was served electronically to the following parties of interest through the
                                    7
                                        Court's CM/ECF system to:
                                    8

                                    9   MICHAEL F. BOHN, ESQ.                            Edward Boyack
                                        Law Offices of Michael F. Bohn, Esq., Ltd.       Colli Christine McKiever
                                   10   2260 Corporate Circle                            Boyack Orme & Anthony
                                        Suite 480                                        7432 W. Sahara Avenue
                                   11   Henderson, NV 89074                              Suite101
                                        (702) 642-3113                                   Las Vegas, NV 89117
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   12
                                        (702) 642-9766 FAX                               702-562-3415
                                   13   mbohn@bohnlawfirm.com                            Attorneys for Defendants The Coves
                                        Attorney for Saticoy Bay LLC Series 300          Homeowners Association
                                   14   Crosswind

                                   15

                                   16

                                   17
                                                                                           /s/ Mark Mangiaracina
                                   18                                                      An Employee of Dickinson Wright PLLC
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                     4
